DETAILED ACTION
Acknowledgements
This Office action is in response to Applicant's filing, on 20 April 2022, of a Request for Reconsideration after Non-Final Rejection. 
Claims 1-5, 7-12 and 14-20 are pending ("Pending Claims"). 
Claims 1-5, 7-12 and 14-20 are examined ("Examined Claims").

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
A terminal disclaimer may be effective to overcome a nonstatutory double patenting rejection over a reference patent (37 CFR 1.321(b) and (c)).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The terminal disclaimer filed on 17 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 17/239,094 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 17 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9710797 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 17 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10438182 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 17 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,019,701 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 17 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,875,470 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 17 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,704,190 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 17 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,704,148 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 17 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11,010,818 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance 
Claims 1-5, 7-12 and 14-20 are allowed. 
The following is Examiner's statement of reasons for allowance: 
35 USC 101
In reference to independent claims 1, 8, and 15 the claims are directed to a process, machine, manufacture or composition of matter, and are therefore directed to a statutory category of patentability. The applicant’s amended claims are not directed to a judicially excluded subject matter under the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG). The steps performed by the claimed system recites additional elements that integrate the judicial exception into a practical application of the judicial exception. In particular, the claims include the abstract idea of generating and transmitting an advertising email message including a mailto hyperlink, the mailto hyperlink generating an order email message indicating the email address of a customer in the system and a Universal Unique Identifier, and receiving and parsing the order email message indicating an order and the customer responsive to the customer selecting the mailto link, which is a method of organizing human activities. The additional claim limitations of using a Simple Mail Transfer Protocol (SMTP) to generate the email messages, authenticating the order email message by comparing the email address of the customer associated with the UUID and the email address of the sender of the order email message, and performing an execution of the order based on the received email message being authenticated integrates the judicial exception into a practical application.
Dependent claims 2-5, 7, 9-12, 14, and 16-20 are also found to be allowable based on a rationale similar to the independent claim from which they depend. 
35 USC 103
The office is not aware of any reference that teaches a system for performing the limiting steps of: transmitting, by the processor, an advertising email message to the email address of the customer via SMTP, wherein the advertising email message includes the mailto hyperlink; receiving, by the processor, the order email message via SMTP from a sender, wherein the order email message is received in response to activation of the mailto hyperlink; parsing, by the processor, the order email message to extract the UUID and an email address of the sender of the order email message; and authenticating, by the processor, the order email message by comparing the email address of the customer associated with the UUID and the email address of the sender of the order email message.
These unique feature renders the independent claims allowable. Dependent claims 2-5, 7, 9-12, 14, and 16-20 are also allowable based on a rationale similar to the independent claim from which they depend.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C JOHNSON whose telephone number is (571)272-6450. The examiner can normally be reached Monday - Friday; 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C JOHNSON/Examiner, Art Unit 3682                                                                                                                                                                                                        
/WASEEM ASHRAF/Supervisory Patent Examiner, Art Unit 3682